Appellant has filed a motion for rehearing in which he asserts that we erred in two particulars in the original disposition of this case. The first is that the caption of the transcript discloses that the regular term of the District Court of Brazoria County began on the first day of September, 1940, and adjourned on the 13th day of March, 1943, showing a continuous term for a period of more than two years, which was in violation of the statute fixing the term of said court. This clerical error has been corrected by a supplemental transcript showing that the term of court, in fact, began on the first day of February, 1943. Consequently, there is no merit in his contention, and the same is overruled.
He next vigorously asserts that the evidence is insufficient to justify and sustain his conviction. We have again reviewed the statement of facts and remain of the opinion that the evidence is sufficient to sustain the jury's verdict.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.